                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA          )
                                  )
          v.                      )       1:19CR54-1
                                  )
STEVE BRANTLEY SPENCE             )

                                  ORDER

     This matter came before the court for a status hearing on

March 2, 2020.     Due to the complexity of the case, the parties

requested a continuance of the matter to a date certain and the

Government requested the time be excluded pursuant to the Speedy

Trial Act, 18 U.S.C. § 3161, et seq.

     For the reasons stated from the bench, the court finds that

such a continuance is necessary in order for counsel for the

Defendant to have adequate time in which to review and evaluate

relevant discovery, and for both parties to prepare for trial.

The Defendant does not oppose the requested continuance and the

court finds that the Defendant has waived the provisions of the

Speedy Trial Act, 18 U.S.C. § 3161, et seq.

     The court, therefore, concludes that the failure to grant the

motion to continue would likely result in a miscarriage of justice

by denying counsel the time necessary for effective preparation,

taking into account the exercise of due diligence.          See 18 U.S.C.

§ 3161(h)(7)(B)(iv).     Accordingly, the ends of justice served by




       Case 1:19-cr-00054-UA Document 24 Filed 03/03/20 Page 1 of 2
granting the continuance in this matter outweigh the best interests

of the public and the Defendant in a speedy trial.

      IT IS THEREFORE ORDERED that this matter will be set for trial

beginning May 18, 2020 at 9:00 a.m. in either Courtroom 1 or 2 in

Winston-Salem, depending on availability.            The final location will

be determined at a later date.

      IT IS FURTHER ORDERED that a pretrial conference is set for

May 6, 2020 at 2:00 p.m. in Courtroom 2 in Winston-Salem.

      IT IS FURTHER ORDERED that any pretrial briefing, proposed

joint jury instructions and voir dire is due by April 29, 2020.

      IT IS FURTHER ORDERED that the period from March 2, 2020, up

to   and    including    May   18,   2020,   is   hereby   excluded   from   the

provisions of 18 U.S.C. § 3161, et seq., pursuant 18 U.S.C.

§§ 3161(h)(7)(A) and (B)(iv).



                                                /s/   Thomas D. Schroeder
                                             United States District Judge


March 3, 2020




                                        2



           Case 1:19-cr-00054-UA Document 24 Filed 03/03/20 Page 2 of 2
